Exhibit 10.2

CEPHALON, INC.

2007 MANAGEMENT INCENTIVE COMPENSATION PLAN

SECTION 1. PURPOSE. The purpose of the Cephalon, Inc. Management Incentive
Compensation Plan (the “Plan”) is to provide Participants (as defined) employed
by Cephalon, Inc. (the “Company”) and its affiliates with incentive compensation
based upon the level of achievement of financial and other performance criteria.
The Plan will enhance the ability of the Company and its affiliates to attract
and retain individuals of exceptional managerial talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.

SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:

(a)  “AWARD” means a cash payment.

(b)  “BOARD” means the Board of Directors of the Company.

(c)  “COMMITTEE” means the Stock Option and Compensation Committee of the Board
(or any successor committee).

(d)  “EXECUTIVE OFFICER” means an executive officer of the Company as appointed
by the Board of Directors or other key employee.

(e)  “MEASUREMENT PERIOD” means a period of time selected by the Committee for
which performance will be measured for purposes of Section 4.

(f)  “MAXIMUM AWARD” means the limitation on awards payable under this Plan in
any year, which for the Chairman/Chief Executive Officer is 300% of his annual
base salary and for any other Participant is 110% of the Participant’s annual
base salary.

(g)  “PARTICIPANT” means any Executive Officer selected by the Committee to
participate in the Plan.

(h)  “PERFORMANCE PERIOD” means a period of time selected by the Committee to
which an Award relates.

(i)  “TARGET AWARD” means an Award level that may be paid if certain performance
criteria are achieved.


--------------------------------------------------------------------------------


(j)  “THRESHOLD PERFORMANCE” means a level of achievement of 85% of target
performance for the Chairman/Chief Executive Officer and 90% of target
performance for other Participants.

SECTION 3. ELIGIBILITY. Persons employed by the Company or any of its affiliates
during a Performance Period in active service in a managerial or professional
role for all or any part of the Performance Period are eligible to be
Participants under the Plan for such Performance Period (whether or not so
employed or living at the date an Award is made) and may be considered by the
Committee for an Award. An employee is not rendered ineligible to be a
Participant by reason of being a member of the Board.

SECTION 4. AWARDS-GENERAL.

(a) Target Awards.  The Committee will establish the Target Awards for
Participants at the beginning of each Performance Period. For the Chairman/Chief
Executive Officer, the Target Award shall be 100% of annual base salary; for
Participants other than the Chairman/Chief Executive Officer, the Target Award
shall be 50% of annual base salary.

(b) Performance Criteria; Award Levels.  The performance criteria utilized by
the Committee for the Chairman/Chief Executive Officer may be based on
individual performance, revenue, earnings per share, other Company and business
unit financial objectives, operational efficiency measures, and other measurable
objectives tied to the Company’s success or such other criteria as the Committee
shall determine in its discretion. The Committee shall each year also determine
specific levels of achievement of the established performance criteria that
correspond to Threshold Performance, Target Award and Maximum Award. 
Performance criteria for Participants (other than Chairman/Chief Executive
Officer) will be established by management.  For the Performance Period fiscal
year 2007, the performance criteria for the Chairman/Chief Executive Officer and
the other Participants, and the relationship between achievement of such
performance criteria and respective Award levels, are set out in the Schedules 1
and 2, respectively, to the Plan.

(c) Awards.  Awards will be made by the Committee following the end of each
Performance Period. Awards shall be paid after the end of the Performance
Period, except to the extent that a Participant has made an election to defer
the receipt of such Award pursuant to the Company’s deferred compensation plan.
The Award amount determined in accordance with Schedule 2 may be increased or
decreased by the Committee, provided, however, than any Award may not exceed the
applicable Maximum Award amount.

SECTION 5. OTHER CONDITIONS.

(a) No person shall have any claim to an Award under the Plan and there is no
obligation for uniformity of treatment of Participants under the Plan. Awards
under the Plan may not be assigned or alienated.


--------------------------------------------------------------------------------


(b) Neither the Plan nor any action taken hereunder shall be construed as giving
to any Participant the right to be retained in the employ of the Company or any
affiliate.

(c) The Company or any affiliate shall have the right to deduct from any Award
to be paid under the Plan any federal, state or local taxes required by law to
be withheld with respect to such payment.

(d) Awards under the Plan will not be included in base compensation or covered
compensation under the retirement programs of the company for purposes of
determining pensions, retirement and death related benefits.

SECTION 6. DESIGNATION OF BENEFICIARIES. A Participant may, if the Committee
permits, designate a beneficiary or beneficiaries to receive all or part of the
Award which may be made to the Participant, or may be payable, after such
Participant’s death. A designation of beneficiary shall be made in accordance
with procedures specified by the Company and may be replaced by a new
designation or may be revoked by the Participant at any time. In case of the
Participant’s death, an Award with respect to which a designation of beneficiary
has been made (to the extent it is valid and enforceable under applicable law)
shall be paid to the designated beneficiary or beneficiaries. Any Award granted
or payable to a Participant who is deceased and not subject to such a
designation shall be distributed to the Participant’s estate. If there shall be
any question as to the legal right of any beneficiary to receive an Award under
the Plan, the amount in question may be paid to the estate of the Participant,
in which event the Company or its affiliates shall have no further liability to
anyone with respect to such amount.

SECTION 7. PLAN ADMINISTRATION.

(a) The Committee shall have full discretionary power to administer and
interpret the Plan and to establish rules for its administration (including the
power to delegate authority to others to act for and on behalf of the Committee)
subject to such resolutions, not inconsistent with the Plan, as may be adopted
by the Board. In making any determinations under or referred to in the Plan, the
Committee (and its delegates, if any) shall be entitled to rely on opinions,
reports, analysis or statements of employees of the Company and its affiliates
and of counsel, public accountants and other professional or expert persons.

(b) The Plan shall be governed by the laws of the State of Delaware and
applicable Federal law.

SECTION 8. MODIFICATION OR TERMINATION OF PLAN. The Board may modify or
terminate the Plan at any time, effective at such date as the Board may
determine.


--------------------------------------------------------------------------------